Filed 11/29/22 Chavez v. Marriott Hotel Services CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


GERARDO CHAVEZ,                                             B312136

         Plaintiff and Appellant,                           (Los Angeles County
                                                             Super. Ct. No. BC720943)
         v.

MARRIOTT HOTEL SERVICES,
INC.,

         Defendant and Respondent.



     APPEAL from a judgment of the Superior Court of
Los Angeles County, Maureen Duffy-Lewis, Judge. Affirmed.

     The deRubertis Law Firm, David M. deRubertis; Lavi &
Ebrahimian, Joseph L. Lavi and Jordan D. Bello for Plaintiff and
Appellant.

     O’Melveny & Myers, Adam P. KohSweeney, Kristin M.
MacDonnell and Melissa C. Cassel for Defendant and
Respondent.
               ______________________________
       Plaintiff and appellant Gerardo Chavez (Chavez) brought
this wage statement case against his former employer, Marriott
Hotel Services, Inc. (Marriott), alleging that Marriott failed to
provide its nonexempt employees with pay stubs in accordance
with Labor Code section 226, subdivision (a)(9).1 Marriott moved
for summary judgment, offering undisputed evidence that all of
its employees are provided with compliant wage statements,
namely electronic wage statements condoned by the California
Department of Labor Standards Enforcement (DLSE). The trial
court granted Marriott’s motion, and Chavez appeals. He
contends, as he did below, that his claim is not that Marriott
failed to provide all employees with proper wage statements;
rather, despite what is alleged in the complaint, his claim is now
limited to Marriott’s alleged failure to provide him and other
employees who requested printed paper checks with proper and
accurate wage statements.
       Because Chavez’s efforts to defeat summary judgment are
limited to an unpleaded theory in his complaint, we affirm.
                          BACKGROUND
I. Facts
       A. Marriott’s pay practices
       Marriott employees choose to receive their wages through
either direct deposit or paper paycheck. All employees,
regardless of how they choose to receive their wages, are provided
with electronic wage statements that can be accessed online from
any computer, smartphone, or tablet, including through onsite
computers with printers. Employees are instructed during new-
hire training to access their wage statements online, and the

1     All further statutory references are to the Labor Code
unless otherwise indicated.




                                2
employee handbook also states that “[p]ay statements are
available on www.4myHR.com.” (Bolding omitted.)
       Employees who choose to receive paper checks also receive
paper stubs attached to the checks. According to Marriott’s
vice president for payroll, “[t]hese paper stubs are formatted
differently than the electronic wage statements, but ultimately
the information contained in them is the same.”
       B. Chavez’s employment
       Chavez was employed by Marriott as an hourly employee
from approximately March 2002 to January 2018. He elected to
receive paper paychecks during his employment, which Marriott
provided. From October 2017 to January 2018, Chavez accessed
his electronic wage statements at least 18 times.
II. Procedural History
       A. The PAGA action
       In September 2018, Chavez filed a single-count
representative action, brought on behalf of himself and “other
current and former non-exempt employees” of Marriott in
California, pursuant to the Private Attorneys General Act of 2004
(PAGA). (§ 2698 et seq.) The complaint alleged that Marriott
failed to provide Chavez “and others similarly situated with pay
stubs . . . reflect[ing] all applicable hourly rates in effect during
the pay period and the corresponding number of hours worked at
each hourly rate by the employee[,]” in violation of section 226,
subdivision (a)(9). It further alleged that Marriott knowingly and
intentionally provided noncompliant wage statements and, as a
result, the affected employees suffered injury because they were
“unable to discern if they . . . were paid appropriately and/or
pursue any wages due to them.”




                                  3
       B. Marriott’s motion for summary judgment
       Marriott moved for summary judgment, arguing, inter alia,
that the electronic wage statements it provided to all employees
were permitted by the DLSE and fully complied with section 226,
and that the allegedly deficient paper stubs were not the
“‘itemized statement in writing’” regulated by section 226, subd.
(a).
       C. Chavez’s opposition
       Chavez opposed Marriott’s motion for summary judgment.
His opposition reframed his claim as arising from Marriott’s
“failure to provide [him] and employees who requested ‘live
paychecks’ or ‘live checks,’ printed paper checks rather than
direct deposit, with proper and accurate wage statement[s] . . . .”
He further stated that the action was “limited only to the
employees that had requested to receive printed live checks” and
did not include “any employees that requested to receive direct
deposit.” (Bolding omitted.) Chavez argued that the paper stubs
attached to his paychecks were wage statements subject to the
requirements of section 226, of which they failed to comply, and
that the electronic wage statements did not cure the violations.
       D. Hearing
       At the hearing on Marriott’s motion for summary
judgment, the trial court explained that because the complaint
was not limited to those employees who had requested printed
checks, Chavez was “arguing something that wasn’t framed by
his complaint” and was “attempting to amend the complaint in
the opposition.” Chavez’s counsel responded that they had
limited the claim based on what had been recently learned in
discovery.
       The trial court took the matter under submission.




                                 4
      E. Order granting summary judgment
      In a minute order following the hearing, the trial court
granted Marriott’s motion for summary judgment. The minute
order stated: “Given the allegations of the complaint, [Marriott]
has met its burden. [Chavez] has not provided evidence nor
argument relevant to the issues he presented in [the] complaint.
[Chavez] attempts to amend his complaint in his opposition.”
      F. Judgment; appeal
      Judgment was subsequently entered, and this timely
appeal ensued.
                           DISCUSSION
I. Standard of Review
      Summary judgment is properly granted where “all the
papers submitted show that there is no triable issue as to any
material fact and that the moving party is entitled to a judgment
as a matter of law.” (Code Civ. Proc., § 437c, subd. (c).) A
defendant moving for summary judgment bears the burden of
showing that at least one element of a cause of action “cannot be
established, or that there is a complete defense to the cause of
action.” (Code Civ. Proc., § 437c, subd. (p)(2).) If the defendant
meets this initial burden, the burden shifts to the plaintiff “to
show that a triable issue of one or more material facts exists as to
the cause of action or a defense thereto.” (Ibid.)
      We review the trial court’s order granting summary
judgment de novo, liberally construing the evidence in support of
the party opposing summary judgment and resolving doubts
concerning the evidence in that party’s favor. (Gonzalez v.
Mathis (2021) 12 Cal.5th 29, 39.) “[W]e may affirm on any basis
supported by the record and the law. [Citation.]” (Vulk v. State
Farm General Insurance Company (2021) 69 Cal.App.5th 243,
254.)




                                 5
II. The Trial Court Properly Granted Marriott’s Motion for
Summary Judgment
       “The pleadings play a key role in a summary judgment
motion. ‘“The function of the pleadings in a motion for summary
judgment is to delimit the scope of the issues”’ . . . and to frame
‘the outer measure of materiality in a summary judgment
proceeding.’ [Citation.] . . . ‘The materiality of a disputed fact is
measured by the pleadings [citations], which “set the boundaries
of the issues to be resolved at summary judgment.” [Citations.]’
[Citation.] Accordingly, the burden of a defendant moving for
summary judgment only requires that he or she negate plaintiff’s
theories of liability as alleged in the complaint; that is, a moving
party need not refute liability on some theoretical possibility not
included in the pleadings. [Citations.] [¶] Furthermore, ‘“‘“[t]he
[papers] filed in response to a defendant’s motion for summary
judgment may not create issues outside the pleadings and are not
a substitute for an amendment to the pleadings.”’” [Citation.]’
[Citation.]” (Hutton v. Fidelity National Title Co. (2013)
213 Cal.App.4th 486, 493 (Hutton).)
       Here, the complaint alleges that Marriott failed to provide
its nonexempt employees with pay stubs reflecting applicable
hourly rates and the number of hours worked at each rate, in
violation of section 226, subdivision (a)(9). Marriott adduced
uncontroverted evidence that all of its employees are provided
with electronic wage statements that can be accessed online from
any computer, smartphone, or tablet, including through onsite
computers with printers. Chavez’s opposition did not dispute
that the electronic wage statements were anything other than
accurate and complete. It follows that the trial court properly
granted Marriott’s motion for summary judgment.




                                  6
       Below and on appeal, Chavez attempts to avoid judgment
being entered against him by substantially amending his claim,
now contending that his lawsuit arose from Marriott’s “failure to
provide [him] and employees who requested ‘live paychecks’ or
‘live checks,’ printed paper checks rather than direct deposit,
with proper and accurate wage statement[s] . . . .” His efforts
fail.
       “[A] plaintiff wishing ‘to rely upon unpleaded theories to
defeat summary judgment’” (Oakland Raiders v. National
Football League (2005) 131 Cal.App.4th 621, 648 (Oakland
Raiders))—as Chavez did here—“must move to amend the
complaint before the hearing. [Citations.]” (Ibid.; see also Ignat
v. Yum! Brands, Inc. (2013) 214 Cal.App.4th 808, 820 [“A plaintiff
opposing . . . a motion [for summary judgment] cannot defeat it
by proffering new, unpleaded theories or issues”].) Chavez failed
to do so.
       Chavez contends that there was no need to amend because
the theory he asserted in the opposition was “encompassed” by
his complaint. But as Marriott counters, “[t]hat PAGA actions
may be ‘pleaded broadly’ and then ‘narrowed’ before trial does not
relieve [Chavez] of the obligation to properly amend his
complaint when discovery changes the landscape.” Indeed, a key
purpose of discovery in a representative action is to inform a
plaintiff whether to seek leave to amend. (See Williams v.
Superior Court (2017) 3 Cal.5th 531, 551; Union Mut. Life Ins.
Co. v. Superior Court (1978) 80 Cal.App.3d 1, 12.)
       Chavez also asserts that his “claims were always limited to
those employees like him who received the defective paper wage
statements like those attached to the complaint.” This
perplexing argument is undermined by Chavez’s counsel’s




                                7
representation at the hearing that they had, in fact, “limited” the
claim based on what “came out in discovery[.]”
       Finally, we reject Chavez’s contention that the trial court’s
ruling violated his right to due process. By relying upon the well-
settled rule that the pleadings frame the issues for a motion for
summary judgment (see Conroy v. Regents of University of
California (2009) 45 Cal.4th 1244, 1250; Hutton, supra,
213 Cal.App.4th at p. 493), the trial court did not violate Chavez’s
due process rights. To the contrary, had the court ignored the
complaint, it would have risked violating Marriott’s rights. (See
Melican v. Regents of University of California (2007)
151 Cal.App.4th 168, 176 [“It would be patently unfair to allow
[the] plaintiffs to defeat [the defendant’s] summary judgment
motion by allowing them to present a ‘moving target’ unbounded
by the pleadings”].)
       In short, Marriott satisfied its burden on summary
judgment by “negat[ing] plaintiff’s theories of liability as alleged
in the complaint [.]” (Hutton, supra, 213 Cal.App.4th at p. 493.)
It was incumbent on Chavez to move to amend his complaint
prior to the summary judgment hearing to elucidate a viable
claim. (Oakland Raiders, supra, 131 Cal.App.4th at p. 648.) His
failure to do so is not grounds to set aside the trial court’s order
granting Marriott’s motion for summary judgment.
       All remaining arguments are moot.




                                 8
                       DISPOSITION
     The judgment is affirmed. Marriott is entitled to its costs
on appeal.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                      _____________________, J.
                                      ASHMANN-GERST

We concur:




________________________, P. J.
LUI




________________________, J.
CHAVEZ




                                  9